         Case 3:18-cv-00437-HZ        Document 187   Filed 04/30/21   Page 1 of 4




Lauren M. Rule (OSB #015174)
Elizabeth H. Potter (OSB #105482)
ADVOCATES FOR THE WEST
3701 SE Milwaukie Ave. Ste. B
Portland, OR 97202
(503) 914-6388
lrule@advocateswest.org
epotter@advocateswest.org

Attorneys for Plaintiffs




                       IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF OREGON
                                     PORTLAND DIVISION




NORTHWEST ENVIRONMENTAL
DEFENSE CENTER, WILDEARTH                              Case No. 3:18-cv-00437-HZ
GUARDIANS, and NATIVE FISH
SOCIETY,                                               PLAINTIFFS’ RESPONSE TO
                                                       DEFENDANTS’ NOTICE
                       Plaintiffs,                     OF SUPPLEMENTAL AUTHORITY

       v.

U.S. ARMY CORPS OF ENGINEERS
and NATIONAL MARINE
FISHERIES SERVICE,

                       Defendants,

       and

CITY OF SALEM and MARION COUNTY,

                       Defendant-Intervenors,
         Case 3:18-cv-00437-HZ          Document 187        Filed 04/30/21     Page 2 of 4




       Defendants’ Notice of Supplemental Authority ignores three key details about San Luis

Obispo Coastkeeper v. Santa Maria Valley Water Conservation District Case No. CV-19-08696,

ECF No. 175, Ex. 1, that make the case inapposite.

       First, the governing statute in that case—Public Law 774—authorized the Twitchell Dam

“for irrigation and the conservation of water, flood control, and for other purposes . . .

substantially in accordance with” a report by Secretary of the Interior in 1952. Id., Ex. 1 at 10–

11. That report “considered” the concept of releasing water for steelhead migration but

ultimately “rejected” it as an “other purpose” of the dam. Id. at 15. Thus, releases of water to

benefit steelhead––the relief plaintiffs sought—was “not incidental to the express purposes of the

Project but instead [was] a wholly different purpose that detracts from fulfilling the Project’s

express purposes.” Id., Ex. 1 at 13–14, 17. This was a key part of the court’s holding. Id., Ex 1

at 18 (concluding that flows for fish were not an “other purpose” authorized by the statute).

       Here, the Flood Control Acts authorized the Willamette Dams for flood control “and

other purposes” substantially in accordance with House Document 531 (HD 531). Pub. L. No.

81-516, 64 Stat. 163, 179 (1950). These “other purposes” were described in HD 531 as

irrigation, power generation, fish and wildlife conservation, water quality, water supply,

navigation and recreation. HD 531 at 1, 12, 248, 2034. Indeed, the Corps admits that fish and

wildlife are an “authorized purpose” of Cougar and Lookout Point dams along with power

production. Wells Decl. ¶ 12 (ECF No. 69). Accordingly, HD 531 did not reject fish

conservation as an authorized use of the Project, but rather expressly established it as one of the

“other purposes” under the Flood Control Act equally important as power production. Thus,

Plaintiffs seek a use that fulfills, rather than detracts from, an authorized purpose here.

       Furthermore, there is ample language in HD 531 that makes clear dam operations could




PLAINTIFFS’ RESPONSE TO NOTICE OF SUPPLEMENTAL AUTHORITY                                              1
         Case 3:18-cv-00437-HZ           Document 187     Filed 04/30/21      Page 3 of 4




be adjusted over time to accommodate new information or changed circumstances, including to

benefit fish. Pl. Remedy Brief at 34–35 (ECF No. 118) (citing HD 531 at 15-16, 19-21, 253,

324, 334, 342, App. P.); Pl. Reply Br. at 18–20 (ECF No. 143). Most notably, Appendix J of HD

531 discusses a “reservoir regulation study”—on which the Corps based its position about the

“exclusive use” of certain storage water for power production—and explains that the plans

developed therein “should not be considered final if future developments in the basin should

alter the concept of any of the conservation requirements, or should research indicate that a

change in reservoir regulation policy would be beneficial.” Pl. Remedy Br at 34–35 (quoting

HD 531 App. J at 2064 (emphasis added)). Accordingly, HD 531 contemplated that changes to

reservoir operations, such as the rule curves that establish reservoir elevations, could be made to

benefit fish, as Plaintiffs seek here.

        Second, even if there was ambiguity in HD 531––which there is not––the Northwest

Power Act subsequently required the Corps to provide equitable treatment to fish and wildlife

when exercising its power production responsibilities. Pl. Remedy Br. at 33; Pl. Reply Brief at

15–16. And under similar circumstances, the Ninth Circuit has determined that the Corps has

discretion to improve passage conditions for salmonids listed under the Endangered Species Act

(“ESA”) by curtailing power production at the Columbia River dams, which were also

authorized under the same Flood Control Acts as the Willamette Project and covered by HD 531.

Id. at 32–34. In contrast, the Twitchell Dam is subject to federal reclamation law that involves

different mandates. ECF No. 175, Ex. 1 at 9 (noting that “’Congress has placed limitations on

permissible uses of project water and has established priorities among uses since the very

inception of federal reclamation law,” and “[t]hese directives are binding on the Secretary and on

those seeking to obtain project water’”) (quoting Jicarilla Apache Tribe v. United States, 657




PLAINTIFFS’ RESPONSE TO NOTICE OF SUPPLEMENTAL AUTHORITY                                              2
         Case 3:18-cv-00437-HZ         Document 187       Filed 04/30/21      Page 4 of 4




F.2d 1126, 1139–40 (10th Cir. 1981)). Thus, the legal landscape here is different than it was in

San Luis Obispo Coastkeeper.

       Finally, San Luis Obispo Coastkeeper concluded that the releases plaintiffs sought would

interfere with a “fundamental function” of the Project: “to salvage all water that would otherwise

be wasted to the ocean, and then conserve it underground . . . by limiting releases . . .. ” ECF

No. 175, Ex. 1 at 15. The court reasoned that “releasing water that will necessarily flow into the

ocean . . . conflicts with the express water conservation purpose of Twitchell Dam[,]” noting that

the Secretary’s report “expressly” distinguished water conservation from waste, “which means a

flow of water to the ocean.” Id., Ex. 1 at 15. Here, deep drawdowns at Cougar and Lookout

Point reservoirs will not interfere with a “fundamental function” of flood control, which is the

only purpose expressly listed in the text of the Flood Control Act. Pub. L. No. 81-516, 64 Stat.

163, 179 (1950). Instead, deep drawdowns would curtail power production—an “other purpose”

on equal footing with fish conservation—for a couple months a year while the injunction is

place. Thus, the Corps is wrong that a small reduction in power production to benefit an equally

important use is “so foreign to the original purpose of the project that its implementation would

be unlawful.” ECF No. 175 at 2–3 (internal quotations and citation omitted).

Dated: April 30, 2021                 Respectfully submitted,


                                       /s/Lauren M. Rule
                                      Lauren M. Rule (OSB #015174)
                                      Elizabeth H. Potter (OSB #105482)
                                      ADVOCATES FOR THE WEST
                                      3701 SE Milwaukie Ave, Suite B
                                      Portland, OR 97202
                                      Tel: (503) 914-6388
                                      lrule@advocateswest.org
                                      epotter@advocateswest.org

                                      Attorneys for Plaintiffs



PLAINTIFFS’ RESPONSE TO NOTICE OF SUPPLEMENTAL AUTHORITY                                            3
